Exhibit 10.1

SHARE PURCHASE AGREEMENT

BETWEEN THE UNDERSIGNED:

International Chemical Investors S.A., a corporation organized under the laws of
Luxembourg, whose registered office is located at 26, rue Philippe II, L-2340
Luxembourg, represented by its authorized representatives Dr. Achim Riemann and
Patrick F. Schnitzer,

(hereinafter called the “Buyer”),

PARTY OF THE FIRST PART

AND

Albemarle Corporation, a corporation organized under the laws of the
Commonwealth of Virginia, U.S.A., having its principal office at 330 South
Fourth Street, Richmond, Virginia 23219 (hereinafter called “Albemarle”), and

Albemarle Overseas Development Corporation, a corporation organized under the
laws of the Commonwealth of Virginia, U.S.A., having its principal office at 330
South Fourth Street, Richmond, Virginia 23219 (hereinafter called “AODC”),

(hereinafter collectively called the “Sellers”),

PARTIES OF THE SECOND PART

WITNESSETH:

WHEREAS, the Sellers are the owners of 100% of the shares of Albemarle France, a
société par actions simplifiée organized under the laws of France having its
registered offices at 95, rue du Général de Gaulle, 68800 Thann, (“ASAS” or the
“Company”) which in turn is the owner of all of the share capital of Albemarle
PPC, a société par actions simplifiée organized under the laws of France having
its registered offices at 95, rue du Général de Gaulle, 68800 Thann (“APPC”);

 

1



--------------------------------------------------------------------------------

WHEREAS, APPC is the operator of a chemical complex located in Thann, France;

WHEREAS, Buyer wishes to acquire, and Sellers wish to transfer to Buyer,
Sellers’ entire interest in the capital stock of ASAS;

NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

ARTICLE I - SALE OF SHARES, PRICE

1.1 Sale of Shares

Subject to the terms and conditions hereof, the Sellers agree to sell to the
Buyer and the Buyer agrees to purchase from the Sellers 15,679 shares of the
capital stock of the Company (hereinafter called the “Shares”), which constitute
all of the capital stock of the Company, in accordance with the allocation set
forth opposite the name of each of the Sellers in Exhibit 1.1 annexed hereto.

1.2 Purchase Price

The purchase price for the Shares shall be one (1) Euro (the “Purchase Price”)
to be paid in cash on the Closing Date (defined below).

1.3 Closing

(a) The sale of the Shares (the “Closing”) shall take place at the offices of
Winston & Strawn LLP, 25, Avenue Marceau, 75116 Paris or at such other place as
the parties may mutually agree, at a date to be mutually agreed by the parties
which is no later than ten (10) days after that date upon which all of the
conditions precedent set forth at Article IV hereof have been satisfied or
waived by mutual agreement (hereinafter called the “Closing Date”). Closing
shall be deemed to occur at 23:59 on the Closing Date.

 

2



--------------------------------------------------------------------------------

(b) On the Closing Date, the Sellers will deliver to the Buyer duly signed and
completed stock powers (ordres de mouvement) in favor of Buyer or its designee
covering the Shares, together with such other documents as the Buyer may
reasonably request for the purpose of assuring transfer of the ownership of the
Shares to the Buyer, including, without limitation, the shareholder registry of
the Company duly completed to show the transfer of the Shares to the Buyer.

(c) Within thirty (30) days following the Closing Date, Sellers and Buyer shall
conduct or cause to be conducted a physical inventory and verification of cash
balances, accounts receivable and accounts payable of APPC, in each case as of
the Closing Date, in conformity with the procedures for the determination of Net
Working Capital set forth at Exhibit 1.3(c) hereto.

(d) As of the Closing Date, the Buyer shall, upon payment of the Purchase Price,
be the owner of the Shares and shall have all rights thereunder.

ARTICLE II - REPRESENTATIONS AND WARRANTIES

2.1 Sellers’ Warranties

In view of the purchase of the Shares by the Buyer, the Sellers hereby represent
and warrant as of the date hereof and the Closing Date, irrevocably, jointly and
severally, as follows:

(a) Incorporation of the Company

(i) The Company is a société par actions simplifiée (corporation) whose
registered office is located at 95, rue du Général de Gaulle, 68800 Thann and
which is registered at the Registry of Commerce and Companies of Mulhouse under
the number 389 868 613. The Company is duly organized and existing under French
law and is not subject to any insolvency or bankruptcy proceedings. The copy of
the statuts (articles and by-laws) of the Company, as amended to date, which is
annexed hereto as Exhibit 2.1 (a) (i) (the “ASAS By-laws”), is true and
complete.

 

3



--------------------------------------------------------------------------------

(ii) APPC is a société par actions simplifiée (corporation) whose registered
office is located at 95, rue du Général de Gaulle, 68800 Thann and which is
registered at the Registry of Commerce and Companies of Mulhouse under the
number 775 642 853. APPC is duly organized and existing under French law and is
not subject to any insolvency or bankruptcy proceedings. The copy of the statuts
(articles and by-laws) of APPC, as amended to date, which is annexed hereto as
Exhibit 2.1 (a) (ii) (the “APPC By-laws”), is true and complete.

(b) Share Capital

The Company has a share capital of € 11,947,398, consisting of 15,679 shares,
par value € 762 per share, all of which are fully paid-up and validly issued and
not subject to any calls or assessments. There are no commitments providing for
the issuance of any additional shares of capital stock of the Company (with or
without voting rights), or providing for the issuance of securities convertible
into shares of capital stock or providing for the issuance of other securities.
The Sellers are the owners of all of the issued and outstanding shares of the
Company.

(c) Title to Shares; Authority

(i) The Sellers have good and marketable title to the Shares and to all of the
rights afforded thereby, free of all options, privileges, guarantees, liens and
encumbrances, and has full power, authority and capacity to consummate the
transactions contemplated by this Agreement (assuming that all necessary
authorizations under the ASAS By-laws shall have been obtained). Upon delivery
by the Sellers of the Shares against payment as provided for herein, the Buyer
will acquire good and marketable title to the Shares free of all options,
privileges, guarantees, liens and encumbrances.

(ii) Each of the Sellers and/or the Company and/or APPC, as applicable, has full
power and authority to execute this Agreement and the Ancillary Agreements (as
defined below) to which it is, or is specified to be, a party and to consummate
the

 

4



--------------------------------------------------------------------------------

Acquisition and the other transactions contemplated hereby and thereby. The
execution and delivery by the Sellers and/or the Company and/or APPC, as
applicable, of this Agreement or the Ancillary Agreements to which it is, or is
specified to be, a party and the consummation by Sellers and/or the Company
and/or APPC, as applicable, of the transactions contemplated hereby and thereby
have been duly authorized by all necessary corporate action and this Agreement
constitutes, and each Ancillary Agreement to which it is, or is specified to be,
a party will after the Closing constitute, the legal, valid and binding
obligation of the Sellers, and/or the Company and/or APPC, as applicable,
enforceable against them in accordance with its terms. The execution and
consummation of the transactions contemplated by this Agreement have not
resulted, and will not result, in a breach or default of the terms of any law,
regulation, agreement or instrument, or any order, judgment or decree of any
court or any arbitration award by which any Seller and/or the Company and/or
APPC is bound.

(d) Subsidiaries and Affiliates

Except as indicated in Exhibit 2.1(d)(i), the Company has no subsidiaries or any
holdings or other interests in any corporation, association, enterprise or other
legal entity. APPC has a share capital of € 7,274,880, consisting of 454,680
shares, par value € 16 per share, all of which are fully paid-up and validly
issued and not subject to any calls or assessments. There are no commitments
providing for the issuance of any additional shares of capital stock of APPC
(with or without voting rights), or providing for the issuance of securities
convertible into shares of capital stock or providing for the issuance of other
securities. The Company owns all of the issued and outstanding shares of APPC,
free and clear of all options, privileges, guarantees, liens and encumbrances.

APPC owns all of the shares of capital stock of Albemarle Chimie SAS (“Albemarle
Chimie”), a French société par actions simplifiée organized under the laws of
France having its registered offices at 95, rue du Général de Gaulle, 68800

 

5



--------------------------------------------------------------------------------

Thann, free and clear of all options, privileges, guarantees, liens and
encumbrances. There are no commitments providing for the issuance of any
additional shares of capital stock of Albemarle Chimie (with or without voting
rights), or providing for the issuance of securities convertible into shares of
capital stock or providing for the issuance of other securities. Albemarle
Chimie has never conducted any business operations, has never had any
significant tangible or intangible assets, has never had employees and, to the
best knowledge of Sellers, there are no claims pending or threatened against
Albemarle Chimie. The copy of the statuts (articles and by-laws) of Albemarle
Chimie, as amended to date, which is annexed hereto as Exhibit 2.1 (d)(ii) (the
“Albemarle Chimie By-laws”), is true and complete.

(e) Title to Assets

The Company owns no assets other than (i) the shares in APPC; (ii) cash and cash
equivalents disclosed on the Unaudited Interim Balance Sheet; and (iii) 99% of
the shares of capital stock of the Belgian Marketing Subsidiary. APPC has no
assets or liabilities other than (i) those relating to the chemical complex
located in Thann, France and the operations thereof; (ii) all of the shares of
capital stock of Albemarle Chimie; and (iii) 1% of the shares of capital stock
of the Belgian Marketing Subsidiary. Except with respect to certain software
licenses, all current assets, movable or unmovable properties, installations,
equipment and any and all rights to use or retain any properties, used or owned
or otherwise retained by APPC (the “Assets”) are either fully owned, or are used
or retained by APPC under the terms of a valid lease or license agreement, and
such Assets are not subject to any encumbrances except as provided in Exhibit
2.1(e).

(f) Conduct of business since June 30, 2006

Since June 30, 2006 until the execution of this Agreement, except as (i) set
forth in Exhibit 2.1(f), (ii) with respect to indebtedness, to the extent such
indebtedness is included within the calculation of Net Working Capital or
(iii) with

 

6



--------------------------------------------------------------------------------

respect to other matters, to the extent consistent with the ordinary course of
business of APPC, none of the events referred to in Articles 3.2(b) through
3.2(j) has occurred with respect to the Company or APPC.

(g) Unaudited Balance Sheet as of June 30, 2006

Attached at Exhibit 2.1(g) is an unaudited consolidated balance sheet of the
Company as of June 30, 2006 (the “Unaudited Interim Balance Sheet”). To the best
of Sellers’ knowledge, the Unaudited Interim Balance Sheet (i) was prepared in
accordance with the books of account and other financial records of the Company,
(ii) gives a true and fair view of the assets, liabilities and financial
condition of the Company and APPC as of June 30, 2006, and (iii) has been
prepared in accordance with the applicable French accounting principles applied
on a basis consistent with the past practices of the Company. The parties
acknowledge and agree that the Unaudited Interim Balance Sheet does not reflect
any reserves, accruals or liabilities for potential environmental liabilities,
and that any such future liability shall not result in a breach of this
warranty.

(h) General

THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT ARE THE ONLY
REPRESENTATIONS OR WARRANTIES MADE BY SELLERS WITH RESPECT TO THE SUBJECT MATTER
HEREOF TO THE EXCLUSION OF ANY AND ALL EXPRESS OR IMPLIED WARRANTIES, WHETHER
UNDER LAW OR TRADE USAGE.

 

7



--------------------------------------------------------------------------------

2.2 Buyer’s Warranties

In view of the agreements set forth herein of the Sellers, the Buyer hereby
represents and warrants as of the date hereof and the Closing Date, irrevocably,
as follows:

(a) Incorporation

Buyer is a corporation whose registered office is located at 26, rue Philippe
II, L-2340 Luxembourg and which is registered at the Registry of Commerce and
Companies of Luxembourg under the number B 105 416. Buyer is duly organized and
existing under the laws of Luxembourg and is not subject to any insolvency or
bankruptcy proceedings.

(b) Authority

Buyer has full power and authority to execute this Agreement and the Ancillary
Agreements to which it is, or is specified to be, a party and to consummate the
Acquisition and the other transactions contemplated hereby and thereby. The
execution and delivery by the Buyer of this Agreement or the Ancillary
Agreements to which it is, or is specified to be, a party and the consummation
by Buyer of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action and this Agreement constitutes, and
each Ancillary Agreement to which it is, or is specified to be, a party will,
after the Closing constitute, the legal, valid and binding obligation of the
Buyer, enforceable against it in accordance with its terms. The execution and
consummation of the transactions contemplated by this Agreement have not
resulted, and will not result in, a breach or default of the terms of any law,
regulation, agreement or instrument, or any order, judgment or decree of any
court or any arbitration award by which the Buyer is bound.

(c) General

THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT ARE THE ONLY
REPRESENTATIONS OR WARRANTIES MADE BY THE BUYER WITH RESPECT TO THE SUBJECT
MATTER HEREOF TO THE EXCLUSION OF ANY AND ALL EXPRESS OR IMPLIED WARRANTIES,
WHETHER UNDER LAW OR TRADE USAGE.

 

8



--------------------------------------------------------------------------------

2.3 Any claims brought under this Article II must be notified in reasonable
detail in writing by the party asserting the claim within one (1) year following
the Closing Date.

ARTICLE III - OBLIGATIONS OF PARTIES PRIOR TO CLOSING DATE

3.1 Guarantees

On or as soon as possible after the Closing Date, the Buyer shall cause the
Company and/or APPC to put in place or cause to be put in place financial
guarantees which satisfy in form and substance the requirements of the guarantee
holder, in substitution for those financial guarantees listed in the attached
Exhibit 3.1 which are currently in place for the account of Sellers (the
“Guarantees”). Buyer shall cause the Company and/or APPC to assist the Sellers
in obtaining such formal releases as may be required in order to terminate all
of the Guarantees currently in place and shall promptly indemnify Sellers or
their affiliates for any losses suffered by them by reason of the exercise of
any of such Guarantees during the period commencing on the Closing Date and
ending on the date such Guarantees are terminated.

3.2 Conduct of Business

Between the date of this Agreement and the Closing Date, Sellers will cause each
of the Company and APPC to:

(a) carry on its business with due care and in the ordinary course;

(b) except as requested or agreed to in writing by the Buyer or provided for in
this Agreement, make no change in the ASAS By-laws or the APPC By-laws, nor in
its capital, nor create any rights or options relating to its capital;

(c) except as set forth in Exhibit 3.2(c) and except as requested or agreed to
in writing by the Buyer or provided for in this Agreement, refrain from making
any increase in the remuneration of its officers, directors, salaried employees
or agents (except as provided by law), or any increase in employment benefits,
such as bonuses, profit sharing, pensions, or other retirement benefits, or
similar provisions;

 

9



--------------------------------------------------------------------------------

(d) except as requested or agreed to in writing by the Buyer or provided for in
this Agreement, refrain from selling or transferring any assets, tangible or
intangible, or releasing any of its rights or claims (except for the disposal of
tangible personal property or the cancellation of rights or claims in the
ordinary course of business), refrain from incurring any obligations or
commitments not in the ordinary course of business or subject to abnormal
conditions, or refrain from liquidating, on conditions not consistent with
prudent management, any obligations or commitments made prior to the date
hereof.

(e) except as requested or agreed to in writing by the Buyer or provided for in
this Agreement, refrain from subjecting any of its assets or properties (whether
tangible or intangible) to any encumbrances of a material nature;

(f) except as requested or agreed to in writing by the Buyer or provided for in
this Agreement, terminate any material agreement to which it is a party as of
the date hereof;

(g) except as set forth in Exhibit 3.2(g) and except as requested or agreed to
in writing by the Buyer or provided for in this Agreement, refrain from making
any loan or advance to, or guaranteeing any indebtedness of, or otherwise
incurring any indebtedness not included in the calculation of Net Working
Capital hereunder on behalf of itself or any person;

(h) except as requested or agreed to in writing by the Buyer or provided for in
this Agreement, refrain from making any capital expenditures or commitment for
any capital expenditure, unless such capital expenditure has already been
approved in the budget of the Company or APPC delivered to the Buyer prior to
the date hereof;

 

10



--------------------------------------------------------------------------------

(i) except as requested or agreed to in writing by the Buyer or provided for in
this Agreement, refrain from hiring, firing, revoking or modifying the
responsibilities, functions or assignment of any employee, contractor, corporate
or executive officer; or

(j) refrain from taking any other action which could cause any representation or
warranty set forth in this agreement to be untrue as of the Closing Date.

3.3 Access

Sellers confirm that until the Closing Date, Sellers will cause the Company and
APPC to give to the Buyer and its representatives and counsel full access to the
properties, books and records of the Company and APPC, and will furnish to the
Buyer of all such documents and all such financial and other information with
respect to the operations of the Company and APPC as the Buyer, its
representatives or counsel reasonably deem necessary in order to evaluate the
Company’s or APPC’s financial and legal condition.

3.4 Amendments to the By-laws

Sellers shall take all necessary steps to convene shareholders’ meetings for the
purpose of amending the ASAS By-laws, the APPC By-laws and the Albemarle Chimie
Bylaws to change their respective corporate names and to make the other
modifications required in order to conform to the form of By-laws annexed hereto
as Exhibit 3.4.

3.5 Officers

Sellers shall, if requested by the Buyer, take all necessary steps to cause the
présidents and directeurs généraux of the Company and APPC to resign, as of the
Closing Date, such resignation to include a full release of the Company or APPC
from any claim that such présidents and directeurs généraux may or might have
against the Company or APPC, as applicable, and to appoint, as of the Closing
Date, new officers designated by the Buyer.

 

11



--------------------------------------------------------------------------------

3.6 Transfer of Indebtedness

Sellers shall, on or before the Closing Date, transfer, or cause to be
transferred, for the nominal consideration of one (1) Euro, to Buyer or its
nominee all right, title and interest in and to the indebtedness owing by ASAS
to Albemarle Corporation in the original principal amounts of FF 596,385,990, as
evidenced by those certain promissory notes dated February 4, 1993 and April 1,
1993, respectively, copies of which are attached hereto at Exhibit 3.6.

3.7 Certain Transfers

On or before the Closing Sellers shall have:

(a) transferred or caused to be transferred to APPC all those items associated
with potassium and chlorine (PCC), including, without limitation, sales,
distributor and agency contracts, fixed assets, permits, intellectual property
and know-how, currently held by Sellers or one or more of their affiliates,
other than Jordan Bromine Company (“JBC”). In the event that it appears after
the Closing that any such items have not been transferred to APPC, Sellers shall
promptly transfer or cause to be transferred the relevant items to APPC free of
charge;

(b) except as set forth in Article 3.7(c) below, entered into agreements whereby
those Albemarle group contracts with third parties currently benefiting APPC, a
comprehensive list of which is attached at Exhibit 3.7(b), shall be terminated
as of the Closing Date as concerns APPC;

(c) entered into agreements whereby those Albemarle group contracts with third
parties currently benefiting APPC identified at Exhibit 3.7(c) shall be
continued for the periods set forth in such Exhibit 3.7(c) as concerns APPC;

 

12



--------------------------------------------------------------------------------

(d) in partial consideration of the payments to be made by Sellers or their
respective affiliates hereunder, transferred, or caused to be transferred to an
affiliate of Sellers other than the Company or APPC:

(i) all sales, distribution and agency contracts and authorizations related to
bromine fine chemicals (“BFC”). In the event that it appears after the Closing
that any such items have not been transferred to an affiliate of Sellers other
than the Company or APPC, Buyer shall promptly transfer or cause to be
transferred the relevant items to such affiliate free of charge;

(ii) the employment contracts of those APPC employees not dedicated to the PCC
business identified at Exhibit 3.7(d)(ii); provided, however, that if such
transfers cannot occur prior to the Closing, then the parties shall cooperate to
cause such transfers to occur as soon as practical thereafter.

All of the costs arising in connection with, or as a result of, any of the
transfers referred to in this Article 3.7 shall be borne solely by Sellers and,
to the extent they are actually incurred by the Company or APPC, shall be
promptly reimbursed to the Company or APPC, as the case may be.

3.8 Ancillary Agreements

At or prior to the Closing, Sellers and Buyer shall execute and deliver, or
cause one or more of their respective affiliates to execute and deliver, the
following agreements (the “Ancillary Agreements”):

(a) an agreement for the production or toll manufacturing of certain products
(the “Contract Manufacturing Agreement”) in the form of Exhibit 3.8 (a) hereto;

 

13



--------------------------------------------------------------------------------

(b) a transitional services agreement (the “Transitional Services Agreement”) in
the form of Exhibit 3.8 (b) hereto;

(c) a sales agreement (the “Sales Agreement”) between APPC and Albemarle Europe
Sprl in the form of Exhibit 3.8 (c) hereto;

(d) a termination and transfer agreement (the “Transfer Agreement”) between APPC
and Albemarle Corporation in the form of Exhibit 3.8(d) hereto.

3.9 Certain Employees

On or before the Closing, Sellers shall, upon the instructions of Buyer,
incorporate or cause to be incorporated a limited liability company (S.P.R.L.)
under Belgian law (the “Belgian Marketing Subsidiary”) with a capital of
€18,550, which shall be a direct wholly-owned subsidiary of the Company, except
for 1% of the capital which shall be held by APPC. On or before the Closing,
Sellers shall exercise reasonable efforts to transfer or cause to be transferred
to the Belgian Marketing Subsidiary the employees of Sellers’ affiliates
identified at Exhibit 3.9 hereto. If Sellers are unable to effectuate all or a
portion of such transfers, Sellers shall provide equivalent marketing services
as provided in the Transitional Services Agreement.

ARTICLE IV - CONDITIONS PRECEDENT

The obligation of the Buyer to purchase and pay for the Shares and the
obligation of the Sellers to transfer the Shares are subject to the fulfillment,
on or prior to the Closing Date, of the following conditions:

4.1 Authorizations

All necessary governmental authorizations with respect to the transactions
contemplated hereby shall have been received, shall be in effect and shall
conform in all respects with all authorizations requested by the Buyer. Only the
Buyer shall be entitled to waive satisfaction of this condition.

 

14



--------------------------------------------------------------------------------

4.2 Covenants

Each of Sellers and Buyer shall have performed all of the respective obligations
to be performed by them hereunder on or before the Closing Date, and Sellers
shall have furnished to the Buyer and the Buyer shall have furnished to Sellers
a covenant compliance certificate, dated the Closing Date, in the form annexed
hereto as Exhibit 4.2. Buyer shall be entitled to waive compliance with this
condition by Sellers, and Sellers shall be entitled to waive compliance with
this condition by Buyer.

4.3 Representations

All representations and warranties made by the Buyer and the Sellers in this
Agreement shall be true and correct in all respects as of the Closing Date.
Buyer shall be entitled to waive compliance with this condition by Sellers, and
Sellers shall be entitled to waive compliance with this condition by Buyer.

4.4 No Litigation

No action or proceeding shall have been initiated or threatened before a court,
arbitration tribunal or governmental body or by any public authority to restrain
or prohibit the transactions contemplated hereby. Only the Buyer and Sellers,
acting jointly, shall be entitled to waive this condition precedent.

ARTICLE V - POST-CLOSING COVENANTS

5.1 Payments

(a) After the Closing of the transaction contemplated by this Agreement, Sellers
shall pay or cause to be paid to the Company or APPC, as directed by Buyer, an
amount equal to the difference between Thirty Three Million Euros (€ 33,000,000)
less the amount of Net Working Capital as of the Closing as defined in Exhibit
1.3(c), such amount to be paid in equal installments on the first day of the
seventh (7th) through the eighteenth (18th) months following the Closing;
provided, however, that Sellers shall have no obligation to make any such
payment if at any time during such eighteen-month period (i) Buyer, ASAS and
APPC are no longer commercially

 

15



--------------------------------------------------------------------------------

operating the chemical facility of APPC at Thann or have announced any plan to
close such operations or (ii) ASAS or APPC shall have paid any dividends or made
any other loans, payments or like distributions to shareholders.

(b) Anything in Article 5.1(a) above notwithstanding, if the Company has less
than ten million euros (10,000,000 euros) in cash on a consolidated basis as of
the Closing, Sellers will, within five (5) business days after the determination
of such Net Working Capital, pay to the Company or APPC, as directed by Buyer,
the difference between ten million euros (10,000,000 euros) and the amount of
cash held by the Company on a consolidated basis as of the Closing, and any such
payment shall be included in the determination of Net Working Capital as of the
Closing Date for purposes of this Article 5.1.

5.2 Taxes

(a) For any taxable period of ASAS or APPC that ends on or before the Closing
Date, Sellers shall timely prepare and Buyer or Sellers, as appropriate, shall
timely file with the appropriate authorities all Tax Returns required to be
filed. All such Tax Returns shall be prepared on a basis consistent with past
practice, except as required by applicable law. Buyer shall furnish tax work
papers to Sellers upon request in accordance with Seller’s past custom and
practice. Sellers shall pay all Taxes due with respect to such Tax Returns less
any reserves for such taxes included in the Unaudited Interim Balance Sheet
which are taken into account as a liability in the calculation of Net Working
Capital. Any Tax Returns to be filed by Buyer, ASAS or APPC shall be furnished
by Sellers to Buyer, ASAS or APPC, as appropriate, for signature and filing at
least five (5) days prior to the due date for filing such Tax Return and Buyer,
ASAS or APPC, as the case may be, shall promptly sign and timely file any such
Tax Return.

 

16



--------------------------------------------------------------------------------

(b) For any Straddle Period, Buyer shall timely prepare and file with the
appropriate authorities all Tax Returns required to be filed and shall pay all
Taxes due with respect to such Tax Returns; provided that Sellers shall
reimburse Buyer for any amount owed by Sellers with respect to the taxable
periods covered by such Tax Returns as follows:

The portion of any Tax relating to the Straddle Period that shall be reimbursed
by the Sellers shall be:

(i) in the case of Taxes that are either (x) based upon or related to income or
receipts or (y) imposed in connection with any sale or other transfer or
assignment of property (whether tangible, intangible, real or personal), deemed
equal to the amount which would be payable if the taxable period ended on the
Closing Date, provided, however, that in the event that the total amount of the
relevant Taxes for the entire Straddle Period is equal to zero, then Sellers
shall have no reimbursement obligation under this Agreement with respect to such
Taxes;

(ii) in the case of Taxes that are imposed on a periodic basis with respect to
assets, or otherwise measured by the level of any item, shall be deemed to be
the amount of such Taxes for the entire Straddle Period multiplied by a fraction
the numerator of which is the number of calendar days in the period ending on
the Closing Date and the denominator of which is the number of calendar days in
the entire Straddle Period; and

(iii) the amount to be reimbursed shall be reduced by any amounts reserved for
such taxes included in the Unaudited Interim Balance Sheet which are taken into
account as a liability in the calculation of Net Working Capital.

All such Tax Returns shall be prepared on a basis consistent with past practice,
except as required by applicable law. No later than 30 days prior to the filing
of any Tax Return of or with respect to ASAS or APPC relating to a Straddle
Period

 

17



--------------------------------------------------------------------------------

required to be filed by Buyer, Buyer shall deliver a draft of such Straddle
Period Tax Return to Sellers for Sellers’ review and comment, together with a
statement setting forth the amount owed by Sellers with respect to such Tax
Return under this Section 5.2. Subject to the immediately following sentence,
within the later of (i) 30 days after receipt of the draft of such Straddle
Period Tax Return and (ii) five days before such payment is due with respect to
such Straddle Period Tax Return, Sellers shall remit to Buyer the amount shown
on such statement as being due from Sellers. If Sellers in good faith disagree
with Buyer’s determination of such amount, Buyer and Sellers shall meet and work
together in good faith to agree upon such amount. Sellers shall promptly pay to
Buyer such amount, as so determined. No later than 30 days after filing any such
Tax Return of or with respect to ASAS or APPC, Buyer shall deliver a copy of
such Tax Return to Sellers. Each party shall pay to the other party any refund
received (whether by payment, credit, offset or otherwise) in respect of any
Taxes for which the other party is responsible under this Section 5.2 within 30
days.

(c) Sellers shall be responsible for filing any amended, group, consolidated, or
combined Tax Returns for taxable periods ending on or prior to the Closing Date.
For those jurisdictions in which separate returns are filed by ASAS or APPC, any
required amended Tax Returns shall be prepared by Sellers and furnished to
Buyer, ASAS or APPC, as the case may be, for signature and filing no less than
twenty (20) days prior to the due date for taxable periods ending on or prior to
the Closing Date and Buyer, ASAS or APPC shall sign and timely file any such
amended Tax Return. All such amended Tax Returns shall be prepared on a basis
consistent with past practice, except as required by applicable law.

(d) Buyer shall, and shall cause ASAS and APPC to provide information to Sellers
necessary for the preparation of all Tax Returns required to be prepared or
filed by Sellers or any of its affiliates. Sellers and Buyer agree (x) to allow
(and Buyer shall cause ASAS and APPC to allow) each other and their agents and

 

18



--------------------------------------------------------------------------------

representatives, at times and dates mutually acceptable to the parties, to
inspect, review and make copies of such tax records so needed and to make
available the appropriate personnel with knowledge of such tax records to help
answer questions, such activities to be conducted during normal business hours
and with the requesting party paying out of pocket expenses only and (y) to
offer the other parties such tax records so needed before destroying such tax
records.

(e) When used in this Section 5.2, the capitalized terms set forth below shall
have the meanings set forth next to them.

“Tax Return” shall mean all returns, declarations, reports, estimates,
information returns and statements with respect to Taxes.

“Straddle Period” shall mean any taxable period that includes but does not end
on the Closing Date.

“Tax” or “Taxes” shall mean all taxes, assessments, duties or similar charges of
any kind whatsoever, including all corporate franchise, income, sales, use, ad
valorem, receipts, value added, profits, license, withholding, payroll,
employment, excise, premium, property, customs, net worth, capital gains,
transfer, stamp, documentary, social security, environmental, alternative
minimum, occupation, recapture and other taxes, and including all interest,
penalties and additions imposed with respect to such amounts, and all amounts
payable pursuant to any agreement or arrangement with respect to Taxes.

 

19



--------------------------------------------------------------------------------

5.3 Corporate Name and Marks

(a) Buyer shall approve, and shall cause ASAS or APPC to approve, as applicable,
the modifications to their respective By-laws provided for at Exhibit 3.4 hereof
in the course of the shareholders’ meeting convened as provided for at
Section 3.4 by Sellers, so that as of Closing the respective corporate names of
the Company, APPC and Albemarle Chimie shall no longer include Sellers’ name.

(b) ASAS and APPC shall have a period of not more than sixty (60) days from the
Closing Date to exhaust existing stocks of letterhead, invoices, packaging and
the like bearing one or more Marks (as defined below) and remove or modify any
signage bearing one or more of the Marks. Upon the expiration of such 60-day
period, Buyer shall cause ASAS and APPC to cease use of the name “Albemarle” as
well as any trade names, logos, trade dress or the like belonging to, or
confusingly similar to trademarks, trade names, logos, trade dress or the like
belonging to, Sellers’ or any of their affiliates (the “Marks”).

5.4 Non-Solicitation

(a) For a period of two (2) years after the date of this Agreement, except as
expressly provided for in this Agreement, the Sellers shall not in any way,
directly or indirectly, either on their own account or in conjunction with or on
behalf of any person, encourage, solicit or endeavor to entice away from the
Company or APPC any person who at the date of this Agreement or at the Closing
Date is (or who within a period of one (1) year prior to the Closing Date has
been) an officer, manager, employee, agent or consultant of the Company or APPC,
whether or not such person would commit a breach of contract by reason of
leaving service or office.

(b) Similarly, for a period of two (2) years after the date of this Agreement,
except as expressly provided for in this Agreement, the Buyer shall not in any
way, directly or indirectly, either on its own account or in conjunction with or
on behalf of any

 

20



--------------------------------------------------------------------------------

person, encourage, solicit or endeavor to entice away from the Sellers or any of
their Affiliates having relationships with the Company or APPC any person who at
the date of this Agreement or at the Closing Date is (or who within a period of
one (1) year prior to the Closing Date has been) an officer, manager, employee,
agent or consultant of the Sellers or any of their Affiliates having
relationships with the Company or APPC, whether or not such person would commit
a breach of contract by reason of leaving service or office.

(c) The restrictions set forth in paragraphs (a) and (b) above shall not
preclude the Sellers or the Buyer, as the case may be, from employing any
employee who responds to a general public advertisement and/or employees
identified and contacted through an employment agency who did not receive from
the Sellers or the Buyer, as the case may be, any instructions that such be so
contacted specifically.

5.5 Insurance

Sellers undertake to support the assertion of any claims of the Company and APPC
which relate to facts and circumstances prior to the Closing Date against their
property and general liability insurance policies existing as of the Closing
Date (“Sellers Group Insurance”). In relation to the assertion of such claims,
Sellers undertake further to give their consent should this consent be required
for contractual reasons. Buyer shall cause APPC to exercise all reasonable
efforts to procure such insurance as Buyer deems appropriate to cover APPC’s
property, operations and associated risks as soon as reasonably practical
following the Closing Date. From the Closing Date until the earlier of (i) the
date on which APPC obtains property and general liability insurance or
(ii) December 31, 2006, APPC shall be entitled to assert claims against Sellers
Group Insurance; provided, however, that APPC shall be required to bear the cost
for any deductible applicable to such claim(s) under Sellers Group Insurance.

 

21



--------------------------------------------------------------------------------

ARTICLE VII - TERMINATION

This Agreement may be terminated by the Buyer or Sellers on or after
December 31, 2006 if the Closing has not occurred prior to that date, provided,
however, that in the event that this Agreement is so terminated but the Closing
did not occur on or prior to December 31, 2006 as a result, in whole or in part,
of the breach by a party of its obligations under this Agreement, nothing in
this Agreement will limit the other party’s right to claim, and, as the case may
be, obtain damages in this respect.

ARTICLE VIII - ASSIGNMENT

The Buyer shall have the right to assign all or part of its rights and
obligations under this Agreement to any individual or legal entity of its
choice, provided that the Buyer guarantees the performance of the assignee’s
obligations. The Sellers shall not have the right to assign all or any part of
their rights and obligations under this Agreement without the prior written
consent of the Buyer and the joint and several guaranty by the Sellers of the
due performance by its assignee(s) of the Sellers’ obligations hereunder.

ARTICLE IX - MISCELLANEOUS PROVISIONS

9.1 Brokers and Finders

Each of the parties represents and warrants to each other party that no person
has initiated the negotiations of the transactions contemplated hereby or has
participated in the same as a broker or finder, or can claim any commission in
relation to said negotiations.

 

22



--------------------------------------------------------------------------------

9.2 Expenses

Each party will bear all costs and expenses incurred by it in connection with
this Agreement and the transactions contemplated hereby, including, without
limitation, the fees and disbursements of any counsel and independent
accountants.

9.3 Governing Law

This Agreement shall be governed by the laws of the Republic of France.

9.4 Arbitration

All disputes arising in connection with this Agreement (including without
limitation any dispute arising from an alleged breach of any representations and
warranties made under this Agreement, which, if proven, shall entitle the
non-breaching party to appropriate damages) shall be finally settled under the
Rules of Conciliation and Arbitration of the International Chamber of Commerce
by one or more arbitrators appointed in accordance with such Rules.
Notwithstanding the immediately preceding sentence, any party shall have the
right to have recourse to the Pre-arbitral Referee Procedure of the
International Chamber of Commerce, and the parties will be bound by the
provisions of said Procedure. The proceedings shall be carried out in French and
English and the arbitrators (and the Referee, as applicable) shall speak both
languages fluently. Arbitration shall take place in Paris, France. The award of
the arbitrators shall be final and without appeal. Any competent court can order
enforcement.

 

23



--------------------------------------------------------------------------------

9.5 Notices

All notices or communications hereunder shall be in writing and shall be given
by hand delivery or by mailed by registered mail, with return receipt requested,
or by facsimile confirmed by registered mail, with return receipt requested, as
follows:

(a) If to the Buyer, to:

International Chemical Investors SA

26, rue Philippe II

L-2340 Luxembourg

Facsimile.: +49 (69) 506 999-11

Attention: Dr. Achim Riemann or Patrick F. Schnitzer

(b) If to Sellers, to:

Albemarle Corporation

330 South Fourth Street

Richmond, Virginia, U.S.A. 23219

Facsimile: +1 (804) 788 6094

Attention: General Counsel

9.6 Miscellaneous

(a) This Agreement shall jointly and severally bind the parties hereto and their
respective successors and permitted assigns.

(b) This Agreement cannot be amended except by an instrument in writing signed
by each of the parties.

(c) In the event that any party shall refrain at any time from insisting on the
execution by the other party of any provision of this Agreement, its right to do
so at any later time shall remain fully in effect. In addition, the waiver by
any party of its rights in respect of the failure by the other party to execute
any provision of this Agreement shall not mean that such party has renounced its
rights under such provision or under any other provisions of this Agreement.

(d) Each Exhibit hereto is an integral part of this Agreement.

 

24



--------------------------------------------------------------------------------

Executed in three original counterparts at Paris (France) on this 31st day of
August, 2006.

 

Albemarle Corporation       International Chemical Investors SA By:  

/s/ Luther C. Kissam, IV

      By:  

/s/ Dr. Achim Riemann

  Luther C. Kissam, IV         Dr. Achim Riemann         By:  

/s/ Patrick Schnitzer

          Patrick Schnitzer

 

Albemarle Overseas Development Corporation By:  

/s/ Luther C. Kissam, IV

  Luther C. Kissam, IV

 

25



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit 1.1:    List of Sellers and number of shares sold by each of them
Exhibit 1.3(c):    Determination of Net Working Capital Exhibit 2.1(a)(i):   
ASAS By-Laws Exhibit 2.1(a)(ii):    APPC By-Laws Exhibit 2.1(d)(i):   
Subsidiaries and Affiliates Exhibit 2.1(d)(ii):    Albemarle Chimie By-Laws
Exhibit 2.1(e):    Encumbrances Exhibit 2.1(f):    Conduct of Business
Exhibit 2.1(g):    Unaudited Interim Balance Sheet Exhibit 3.1:    Guarantees
Exhibit 3.2(c):    Employee Compensation Exhibit 3.2(g):    Loans or Advances
Exhibit 3.4:    Form of By-Laws of the ASAS, as at the Closing Date Exhibit 3.6:
   Transferred Indebtedness Exhibit 3.7(b):    Terminated Group Contracts
Exhibit 3.7(c):    Continued Group Contracts Exhibit 3.7(d)(ii):    BFC
Employees to be transferred Exhibit 3.8(a):    Contract Manufacturing Agreement
Exhibit 3.8(b):    Transitional Services Agreement Exhibit 3.8(c):    Sales
Agreement Exhibit 3.8(d):    Transfer Agreement Exhibit 3.9:    PCC Employees
Exhibit 4.2:    Form of Covenant Compliance Certificate

 

26